PER CURIAM.
This cause is before us on petition for writ of certiorari to review an order of the Florida Industrial Commission dated September 7th, 1966. The sole question presented is whether the finding of the deputy that claimant reached maximum medical improvement on January 21, 1965, is supported by competent, substantial evidence.
Having reviewed the transcript of record and briefs and heard argument of counsel, we conclude that the order of the deputy is supported by competent, substantial evidence and that the Full Commission erred in reversing the deputy as to the date of maximum medical improvement.
In view of the foregoing, the petition is hereby granted, the order of the Full Commission quashed and the cause remanded with directions to reinstate the order of the ■deputy.
It is so ordered.
THORNAL, C. J., and O’CONNELL, ■CALDWELL and ERVIN, JJ., concur.
DREW, J., dissents with Opinion.